GAUDIN, Judge,
dissenting.
I respectfully dissent from the setting aside of Willie Frazier’s plea of guilty.
While it is a matter of record that there was some discussion of a plea of guilty under the provisions of State v. Crosby, 338 So.2d 584 (La.1976), I believe this discussion was inadvertent and meaningless because (1) Frazier was represented by an able attorney, (2) all the terms of the plea were fully and clearly explained by the trial judge, (3) the terms of the plea-bargaining process were very favorable from the defendant’s viewpoint and (4) the plea entered by Frazier acted as a waiver of any defects not specially and specifically brought to the *1220court’s attention. Frazier was not denied due process. He benefitted directly from the plea-bargaining procedure.